EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Samuel Hayim, Registration No. 75,318 on 05/20/2022.

	The claims have been amended as follows:
(Canceled)

(Currently Amended) A computer-implemented method, comprising:
receiving, by a computer server hosting a question-and-answer service, a question associated with a first user identifier;
receiving input identifying a plurality of second user identifiers from a set of second user identifiers, wherein the plurality of second user identifiers respectively represent a corresponding plurality of users;
identifying one more users of the plurality of users that have previously declined to answer the question;
facilitating a transmission that includes a request to answer the question to users associated with a revised list of second user identifiers, the revised list of second identifiers excluding the second user identifiers of the one or more users that previously declined to answer the question; and
displaying an answer from at least one user corresponding to the revised list of second user identifiers along with a number of votes, wherein the number of votes is equal to a quantity of users that requested the at least one user to answer the question.

(Previously Presented) The method of claim 2, wherein the list of second user identifiers includes second user identifiers with which the first user identifier is unilaterally connected.

(Previously Presented) The method of claim 2, wherein the list of second user identifiers includes second user identifiers with which the first user identifier is bilaterally connected.

5	(Previously Presented) The method of claim 2, wherein the list of second user identifiers includes at least one user identifier unknown to the server hosting the question-and-answer service.

6.	(Currently Amended) The method of claim 2, wherein the transmission indicates that a user associated with the first user identifier is anonymous.

7	(Previously Presented) The method of claim 2, wherein facilitating the transmission includes: transmitting the request to answer the question over a web interface.

(Previously Presented) The method of claim 2, wherein the list of second user identifiers is ordered according to a likelihood that a user corresponding to the list of second user identifiers will provide an answer to the question.

(Currently Amended) A system comprising:
one or more processors; and
a non-transitory computer-readable medium storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations including:
receiving, by a computer server hosting a question-and-answer service, a question associated with a first user identifier;
receiving input identifying a plurality of second user identifiers from a set of second user identifiers, wherein the plurality of second user identifiers respectively represent a corresponding plurality of users;
identifying one more users of the plurality of users that have previously declined to answer the question;
facilitating a transmission that includes a request to answer the question to users associated with a revised list of second user identifiers, the revised list of second identifiers excluding the second user identifiers of the one or more users that previously declined to answer the question; and
displaying an answer from at least one user corresponding to the revised list of second user identifiers along with a number of votes, wherein the number of votes is equal to a quantity of users that requested the at least one user to answer the question.

(Previously Presented) The system of claim 9, wherein the list of second user identifiers includes second user identifiers with which the first user identifier is unilaterally connected.

(Previously Presented) The system of claim 9, wherein the list of second user identifiers includes second user identifiers with which the first user identifier is bilaterally connected.

12	(Previously Presented) The system of claim 9, wherein the list of second user identifiers includes at least one user identifier unknown to the server hosting the question-and-answer service.

13.	(Currently Amended) The system of claim 9, wherein the transmission indicates that a user associated with the first user identifier is anonymous.

14	(Previously Presented) The system of claim 9, wherein facilitating the transmission includes: transmitting the request to answer the question over a web interface.

(Previously Presented) The system of claim 9, wherein the list of second user identifiers is ordered according to a likelihood that a user corresponding to the list of second user identifiers will provide an answer to the question.

(Currently Amended) A non-transitory computer-readable medium storing instructions that when executed by one or more processors, cause the one or more processors to perform operations including:
receiving, by a computer server hosting a question-and-answer service, a question associated with a first user identifier;
receiving input identifying a plurality of second user identifiers from a set of second user identifiers, wherein the plurality of second user identifiers respectively represent a corresponding plurality of users;
identifying one more users of the plurality of users that have previously declined to answer the question;
facilitating a transmission that includes a request to answer the question to users associated with a revised list of second user identifiers, the revised list of second identifiers excluding the second user identifiers of the one or more users that previously declined to answer the question; and
displaying an answer from at least one user corresponding to the revised list of second user identifiers along with a number of votes, wherein the number of votes is equal to a quantity of users that requested the at least one user to answer the question.

(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the list of second user identifiers includes second user identifiers with which the first user identifier is unilaterally connected.

(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the list of second user identifiers includes second user identifiers with which the first user identifier is bilaterally connected.

19	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the list of second user identifiers includes at least one user identifier unknown to the server hosting the question-and-answer service.

(Currently Amended) The non-transitory computer-readable medium of claim 16, wherein the transmission indicates that a user associated with the first user identifier is anonymous.

(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the list of second user identifiers is ordered according to a likelihood that a user corresponding to the list of second user identifiers will provide an answer to the question.


	The following is an examiner's statement of reasons for allowance:

 	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 2, 9 and 16 as a whole.  
 	At best the prior arts of record, specifically, Richardson (US 8,751,559) teaches a question and answer service in which experts are ranked based on a variety of factors; a user can select one of the experts to obtain an answer to a question; an expert can change a profile to help prevent questions from being routed to the expert e.g., see Richardson col. 7, lines 26-33; col. 13, line 60 to col. 14, line 12; col. 17, lines 56-61; col. 11, lines 28-42.  Deh-Lee (US 2003/0140037) teaches a system where a user selects a particular expert; the system displays a list of experts based on various parameters e.g., see Deh-Lee [0023-0026].  Neustel (US 2001/0032244) teaches a system where a client can submit a question to be answered by experts; an expert can pass on a question e.g., see Neustel Abstract.  Park (US 2007/0219794) teaches a system in which a user can submit questions and obtain answers from agents; agents can be awarded with experience points for answering questions e.g., see Park Abstract, [0020].  

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2, 9 and 16 as a whole.

 	Thus, independent claims 2, 9 and 16 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143